Title: To James Madison from Edmund Randolph, 28 June 1783
From: Randolph, Edmund
To: Madison, James


My dear friend
Pettus’s June 28. 1783.
The last post brought, as usual, your esteemed favor.
The friends to the impost, as recommended by congress, finding, that the adoption of that measure in the form of the bill, then depending before the delegates would fix it in a manner averse to continental views, did on thursday last assent to the postponing of it until the next session. It seems now to be the current opinion, that at the next session it will be carried. For my part I perceive no good ground for such an expectation. The opposition is deeprooted in the hearts of the most persevering & most eloquent.
The arrival of Gen: Washington’s circular letter excited this hope in the minds of the sanguine: but its effect is momentary, and perhaps it will hereafter be accepted by the assembly with disgust. For the murmur is free and general against what is called the unsolicited intrusion of his advice.
General Lincoln reached Richmond yesterday morning. It was at first believed by those, to whom he was unknown, that he was an ambassador from congress, with a full catalogue in his mouth of the necessities & complaints of the army.
You will readily conceive, how little suited to my feelings a mission is, which I fear will not redound much to the credit of our country nor myself. Nathan’s accounts have been the topic of much vehemence in the assembly: and the issue is, that the decision of Reed & Bradf[ord] is annulled and other arbitrators are to be app[oin]ted in Maryland. Before these I am to appear to prop the reputation of Virginia for good faith and to submit to hear just & copious reproaches thrown upon her. The resolution, making this arrangement, assigns as a reason for reversing the award of those gentlemen; that no evidence was before them. It binds Nathan to enter into a bond of £15,000, but leaves the state at liberty to ratify [o]r not what may be the result of their deliberat[ions.] If we should not succeed in Maryland, it is possible that I may be honored with a trip to North Carolina; and so on until I visit you in a journey to the states eastward of Phila.
Mr. Jefferson was placed at the head of the delegation, not without his approbation, as I have been informed.
